SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For02May 2014 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Result of AGM   Exhibit No: 99.1 ﻿ INTERCONTINENTAL HOTELS GROUP PLC Results of 2014 Annual General Meeting The Annual General Meeting of InterContinental Hotels Group PLC was held on Friday 2 May 2014. All resolutions set out in the Notice of Meeting were duly passed on a poll. The number of votes for and against each of the resolutions put before the Meeting and the number of votes withheld were as follows: RESOLUTION VOTES FOR % VOTES AGAINST % TOTAL VOTES VOTES WITHHELD 1 Receipt of financial statements 2013 2 Approval of Directors' Remuneration Policy 3 Approval of Annual Report on Directors' Remuneration 2013 4 Declaration of final dividend 5(a) Election of Ian Dyson as a Director 5(b) Election of Paul Edgecliffe-Johnson as a Director 5(c) Election of Jill McDonald as a Director 5(d) Re-election of Patrick Cescau as a Director 5(e) Re-election of David Kappler as a Director 5(f) Re-election of Kirk Kinsell as a Director 5(g) Re-election of Jennifer Laing as a Director 5(h) Re-election of Jonathan Linen as a Director 5(i) Re-election of Luke Mayhew as a Director 5(j) Re-election of Dale Morrison as a Director 5(k) Re-election of Tracy Robbins as a Director 5(l) Re-election of Richard Solomons as a Director 5(m) Re-election of Ying Yeh as a Director 6 Reappointment of Ernst & Young LLP as Auditor 7 Authority to set Auditor's remuneration 8 Authority to make political donations 9 Authority to allot shares 10 Adoption of new Long Term Incentive Plan rules 11 Adoption of new Annual Performance Plan rules 12 Disapplication of pre-emption rights 13 Authority to purchase own shares 14 Notice of General Meetings NOTES: 1. The 'For' vote includes those giving the Chairman discretion. 2. Votes 'Withheld' are not counted in the calculation of the proportion of votes 'For' or 'Against' a resolution. 3. The total number of ordinary shares in issue, excluding Treasury Shares, on Wednesday 30 April 2014 was 256,090,686. 4. Copies of the resolutions passed, other than resolutions concerning ordinary business, will be submitted to the UK Listing Authority via the National Storage Mechanism and will be available in due course for inspection at www.hemscott.com/nsm.do For further information please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Media Relations (Yasmin Diamond; Zoe Bird): +44 (0)1895 512008 Notes to Editors: IHG (InterContinental Hotels Group) [LON:IHG, NYSE:IHG (ADRs)] is a global organisation with a broad portfolio of nine hotel brands, including InterContinental® Hotels & Resorts, Hotel Indigo®, Crowne Plaza® Hotels & Resorts, Holiday Inn® Hotels & Resorts, Holiday Inn Express®, Staybridge Suites®, Candlewood Suites®, EVEN™ Hotels and HUALUXE® Hotels and Resorts. IHG manages IHG® Rewards Club, the world's first and largest hotel loyalty programme with nearly 79 million members worldwide. The programme was relaunched in July 2013, offering enhanced benefits for members including free internet across all hotels, globally. IHG franchises, leases, manages or owns over 4,700 hotels and 688,000 guest rooms in nearly 100 countries and territories, with more than 1,100 hotels in its development pipeline. InterContinental Hotels Group PLC is the Group's holding company and is incorporated in Great Britain and registered in England and Wales. Visit www.ihg.com for hotel information and reservations and www.ihgrewardsclub.com for more on IHG Rewards Club. For our latest news, visit: www.ihg.com/media, www.twitter.com/ihg, www.facebook.com/ihg or www.youtube.com/ihgplc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ H. Patel Name: H. PATEL Title: COMPANY SECRETARIAL OFFICER Date: 02May 2014
